Citation Nr: 0739743	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-42 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for shingles. 

2.  Entitlement to service connection for a respiratory 
disorder. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder to include as due to herbicide exposure, and if 
so whether service connection is warranted. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, denied the 
claims on appeal.  Timely substantive appeal as to the issues 
listed on the title page of this decision.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Shingles was not manifested in service or until many 
years thereafter and has not been shown to be related to 
service. 

2.  The medical evidence and opinion establishes that the 
veteran's current respiratory complaints are not related to 
his service.  

3.  In October 1976, the RO denied service connection for a 
skin disorder and so informed the veteran that same month; he 
did not timely appeal, and the decision became final. 

4.  In March 1987, the RO denied service connection for a 
skin disorder and so informed the veteran in that same month; 
he did not timely disagree, and the decision became final.  

5.  In May 1994, the RO denied service connection for a skin 
disorder as due to exposure to Agent Orange, and so informed 
the veteran that same month; he did not timely disagree, and 
the determination became final.  

6.  Evidence presented or secured since the May 1994 denial 
relates to an unestablished fact necessary to substantiate 
the claim and creates a reasonable possibility of 
substantiating the claim.  

7.  In November 1991, the RO denied service connection for 
PTSD on the basis that there was no diagnosis of PTSD, and so 
informed the veteran in January 1992; he did not timely 
disagree, and the determination became final.  

8.  VA most recently notified the veteran of the denial of 
his claim to reopen on the basis that no new and material 
evidence had been submitted in July 2001.  

9.  Evidence presented or secured since the July 2001 denial 
continues to reflect that no provider has assigned a 
diagnosis of PTSD, and thus does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not create a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for shingles have not 
been met.  38 U.S.C.A. §§ 1110, 5103 (West 2002 &. Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303 (2007).  

2.  The criteria for service connection for a respiratory 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5103 (West 
2002 &. Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  The May 1994 RO decision denying service connection for a 
skin disorder to include as due to exposure to herbicides is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d) (2007).

4.  New and material evidence has been presented or secured 
to reopen a finally disallowed claim of entitlement to 
service connection for a skin disorder to include as due to 
exposure to herbicides.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

5.  The July 2001 notice letter which found that new and 
material evidence was needed to reopen the veteran's claim 
for service connection for PTSD is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2007).

6.  New and material evidence has not been presented or 
secured to reopen a finally disallowed claim of entitlement 
to service connection for PTSD.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In the present case, the issue regarding a skin 
disorder is reopened and there is no prejudice to the veteran 
in deciding the claim at this time.  VA has satisfied its 
duty to notify and assist to the extent necessary to allow 
for a grant of the claim to reopen.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

As to the issues of service connection and reopening the 
claim for service connection for PTSD, a notice letter was 
sent to the veteran in February 2003.  That letter advised 
the veteran of what the evidence must show to establish 
service connection, what VA still needed from the veteran, 
and where he could send the evidence.  That letter was not 
fully compliant; however, another letter was sent to the 
veteran in December 2004 which was compliant.  The veteran 
was requested to send any medical reports he had in his 
possession.  The letter also complied with the requirements 
of Kent since it informed the veteran of the basis for each 
prior denial and the evidence necessary to reopen.  

 It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A letter 
properly informing the veteran in this regard was sent in a 
May 2006 supplemental statement of the case.  

Recognition is also given to the fact that the complete VCAA 
notification was sent after the initial adjudication of the 
veteran's claim.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full VCCA-complying notice was not provided 
prior to the initial adjudication of the claim the veteran 
had ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records have been obtained.  Private records 
and records from the Social Security Administration have been 
secured and VA treatment records are also on file.  No other 
treatment records have been identified.  As to scheduling 
examinations, the Board notes that as to the issues of 
entitlement to service connection for a respiratory disorder, 
a VA examination with an opinion was conducted.  As to the 
issue of entitlement to service connection for shingles since 
there is no showing of the disorder in service, and no 
indication in the record that his diagnosed shingles may be 
associated with service.  In light of the foregoing, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

I.  Shingles

The service medical records show no findings related to 
shingles, including the October 1971 separation examination 
report.  A finding of shingles is noted in private records in 
September 2002.  VA treatment records show findings of 
shingles. (See, e.g. VA treatment record of October 2002, and 
November 2002).  

Thus, there are findings of a current disorder; however the 
record does not show an inservice record of manifestations of 
shingles or a nexus between service and the currently 
diagnosed shingles.  The absence of documented complaints of 
shingles for many years after service weighs against 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

The veteran has not reported continuity of symptomatology 
since service.  There is no competent evidence of record 
showing that shingles had its onset during active service or 
is related to any in-service disease or injury.  There are no 
documented findings in service, or until many years 
thereafter, and the currently diagnosed disorder has not been 
shown by medical evidence to be related to service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  As such, service 
connection is not warranted.  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.  The 
Board finds that such assertions are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  See 
Bostain v. West, 11 Vet.   App. 124, 127 (1998). 

Since there is no evidence favorable to the claim, other than 
current diagnosis of the claimed disorder, the evidence is 
not in equipoise.  For the reasons provided above, the 
preponderance of evidence is against the veteran's claim.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).  Absent a 
showing of inservice treatment to which the current findings 
could be connected, the claim must be denied.   


II.  A Respiratory Disorder

The service medical records show that the veteran was treated 
for upper respiratory complaints in February 1971, and in 
November 1971.  At separation in October 1971, he denied 
having chronic or frequent colds, chronic cough, or shortness 
of breath.  A separation examination chest X-ray report was 
normal.  Private records show that in November 1982, the 
veteran reported having no lung problems except "a touch of 
asthma" about 3 years prior.  A chest X-ray was normal.  On 
VA examination of September 1991, the veteran gave a history 
of having some type of lung problem.  Private records show 
that the veteran was treated for allergies in August 2000, 
and in January 2001, and for allergic rhinitis in July 2001, 
and during 2002.  Chronic obstructive pulmonary disease was 
diagnosed on VA treatment in February 2003.  

On VA examination in July 2005, the examiner noted that the 
veteran did not have any findings consistent with chronic 
rhinitis, and that there was no evidence of sinusitis, 
pharyngitis or tonsillitis.  The examiner stated that while 
the veteran did have treatment for tonsillitis and 
pharyngitis in service, there was no evidence of any 
continuing problem as a result of the difficulties at that 
time.  Private records show that bronchitis was diagnosed in 
April 2005 and that the chest X-rays performed in April 2005 
were normal.  VA records show a finding of allergic rhinitis 
in January 2006. 

Thus, there are findings of a current respiratory disorder; 
and treatment in service for upper respiratory complaints.  
However, the record does not show a nexus between the 
inservice treatment and the current findings.  The absence of 
documented complaints of for many years after service weighs 
against continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  There is no competent 
evidence of record showing that any current respiratory 
disorder had its onset during active service or is related to 
any in-service disease or injury.  The currently diagnosed 
disorder has not been shown by medical evidence to be related 
to service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
In fact, a VA examiner has found that the inservice 
complaints were acute and transitory since he found that 
there was no evidence of any continuing problem due to those 
complaints.  This unfavorable finding stands uncontradicted 
in the record.  As such, service connection is not warranted.   

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.  The 
Board finds that such assertions are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  See 
Bostain v. West, 11 Vet.   App. 124, 127 (1998). 

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2007).

New and Material Evidence

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  

For the purpose of determining if evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

I.  New and Material Evidence to Reopen a Claim of 
Entitlement to Service Connection for a Skin Disorder to 
Include as due to Exposure to Herbicide

In October 1976, the RO denied service connection for a skin 
disorder and informed that same month.  The RO had considered 
the veteran's service medical records which showed treatment 
for skin rashes and for mild bilateral tinea pedis noted at 
separation.  The RO also considered VA hospitalization 
records dated in 1975 and 1976, which were negative for any 
skin disorder.  Based on this evidence, VA informed the 
veteran in October 1976, that it could not grant his claim 
for disability benefits as there was no showing of a current 
skin disorder.  The veteran did not timely disagree, and the 
October 1976 determination became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d) (2007); see also 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993) (section 
7105(c) finality also subject to section 5108 exception).  To 
reopen the claim, new and material evidence must be presented 
or secured.  38 U.S.C.A. § 5108 (West 2002).  

In March 1987, the RO denied service connection for a skin 
disorder, finding that a chronic skin disorder was not shown 
in service or currently.  Notice of this determination was 
included in a March 1987 supplemental statement of the case. 
The veteran did not timely disagree and that determination 
became final.  

In May 1994, the RO, after considering the service records 
and a VA Agent Orange examination of February 1993, which 
showed no skin disorder, denied service connection for a skin 
disorder due to exposure to Agent Orange.  The veteran was 
notified of the determination in May 1994, and he did not 
timely disagree.  That determination became final.  

The veteran's current claim received in February 2003 
requested service connection for a skin disorder.  In his May 
2004 notice of disagreement, he included argument regarding 
exposure to Agent Orange.  The United States Court of Appeals 
for Veterans Claims (Court) has clarified that while there 
may be multiple theories or means of establishing entitlement 
to a benefit for a disability, if the theories all pertain to 
the same benefit for the same disability, they constitute a 
single claim.  Roebuck v. Nicholson 20 Vet. App. 307, 313 
(2006).

Here, there have been prior final denials encompassing direct 
service connection for a skin disorder as well as due to 
herbicide exposure.  The Board finds that among the evidence 
submitted since the last prior, final determination in May 
1994 is new and material evidence to support reopening this 
claim.  Evidence received since the May 1994 denial includes 
private medical records from the Delta Regional Medical 
Center which show treatment for a rash on the left mid thorax 
to the chest, diagnosed as varicella zoster.  

Additionally, an August 2000 private medical report shows 
that the veteran's medications included Orabase and A&D 
ointment to the skin.  In January 2001, the VA outpatient 
provider noted that the veteran continued to report lesions 
in the groin and anal area.  The veteran reported using 
Orabase for his lesions.  The examiner ordered this 
medication for the veteran, as well as Nizoral Cream, to be 
used between the toes each day until the infection was gone.  
Also of record is a February 2003 VA outpatient record that 
reflects a finding of a patch of healed lesions on the 
abdomen.  

These records show treatment for a skin disorder, which was 
not documented previously.  Consequently, this evidence is 
new and material evidence, and the veteran's claim for 
service connection for a skin disorder to include as due to 
herbicide exposure is reopened.  

For reasons discussed in the REMAND, below, final disposition 
of the merits of the claim at this time would be premature 
and would prejudice the veteran's claim. Bernard v. Brown, 4 
Vet. App. 384, 389 (1993).

II.  New and Material Evidence to Reopen a Claim of 
Entitlement to Service Connection for PTSD

In November 1991, the RO denied service connection for PTSD 
and so informed the veteran in January 1992.  He did not 
timely disagree, and the determination became final.  This 
denial was determined after reviewing the evidence which 
consisted of the veteran's service records, his stressor 
statement and a VA examination of September 1991.  The RO 
found that there was no diagnosis of PTSD and denied the 
claim.  

Subsequent to the November 1991 denial, the veteran attempted 
on several occasions to reopen his claim, and in January 
1995, October 1995, March 1996, March 1999, and July 2001, VA 
notified the veteran of the denial of his claim for service 
connection for PTSD on the basis that either he needed to 
submit new and material evidence to reopen the previously 
denied claim or that evidence submitted was not new and 
material.  He was informed in February 1995 that he needed to 
submit evidence with a diagnosis of PTSD.  In October 1995, 
the RO considered private medical records dated in 1982 to 
1988, and found that the disorder had not been diagnosed.  In 
March 1996, the veteran was sent a letter determination 
informing him that he needed to send evidence to reopen his 
claim.  In March 1999, the RO considered a VA report of 
hospitalization dated from December 1998 to January 1999, and 
found that new and material evidence had not been received.  

The last final denial was in July 2001 by letter 
determination, when the RO informed the veteran that until it 
received new and material evidence, it would not take any 
further action.  The veteran did not initiate a claim during 
the year following the date of the notice letter, and the 
July 2001 letter determination became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2007); 
see also Suttman v. Brown, 5 Vet. App. 127, 135 (1993) 
(section 7105(c) finality also subject to section 5108 
exception).  To reopen the claim, new and material evidence 
must be presented or secured.  38 U.S.C.A. § 5108 (West 
2002).  

As noted above, the December 2004 notice to the veteran 
specifically advised him that the claim had been previously 
denied because he had not submitted evidence of a current 
diagnosis of PTSD, and that evidence documenting such a 
diagnosis would be new and material to reopen the claim.  
This notice to the veteran accurately reflects the prior 
adjudications, as described above.  

Evidence submitted or associated with the claims file since 
the July 2001 determination includes VA outpatient treatment 
records from 2002 to 2006, records from the Social Security 
Administration (SSA), and private records dated from 2000 to 
2006.  Some of these records are new, since they were not 
previously of record, they are not material.  The records of 
current treatment reflect that the veteran is being treated 
for psychiatric disorders, to include depression and 
schizophrenia, but there is no evidence that any provider has 
assigned a current diagnosis of PTSD.  Therefore, the 
evidence submitted since the July 2001 RO denial cannot 
relate to an unestablished fact necessary to substantiate the 
claim, or raise a reasonable possibility of substantiating 
the claim.  Thus, the evidence is not material, and the claim 
is not reopened.  


ORDER

Service connection for shingles is denied. 

Service connection for a respiratory disorder is denied.  

Having determined that new and material evidence has been 
presented, the claim for entitlement to service connection 
for a skin disorder to include as due to exposure to 
herbicides is reopened; the appeal is granted to this extent 
only.  

Having determined that new and material evidence has not been 
presented, the claim for entitlement to service connection 
for PTSD is not reopened.  


REMAND

The veteran seeks service connection for a skin disorder to 
include as due to exposure to herbicides.  The veteran's 
service personnel records show that he had active military 
service in the Republic of Vietnam during the Vietnam Era and 
thus exposure to herbicides is assumed.  38 C.F.R. § 
3.307(a)(6)(iii).  Additionally, the veteran was treated in 
service for skin complaints and tinea pedis was noted on 
separation from service.  A nexus opinion has not been 
sought.  

The Board finds that further development regarding this issue 
is required prior to a determination.  The appellant is 
hereby notified that it is his responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158, 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination concerning his claimed 
dermatological complaints.  The 
examination provider should initially 
confirm that the veteran has a current 
skin condition.  If the presence of a 
skin disorder is confirmed, the examiner 
should provide an opinion with complete 
rationale, as to whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that the diagnosed 
condition(s) is/are etiologically related 
to the veteran's military service -- 
including on the basis of his presumed 
exposure to Agent Orange.

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.

Send the claims file to the examiner for 
a review of the veteran's pertinent 
medical history.  The examination report 
should be completely legible.  

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
If the veteran fails to report for the 
requested examination, citation of 
38 C.F.R. § 3.655 should be included.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


